DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed December 23, 2021.  Claim 1 has been amended.  Claims 3 and 6 have been cancelled.  Claim 7 remains withdrawn.  Claims 1, 2, 4, and 5 are currently pending and under examination.
	
	This application is a Continuation of International Patent Application No. PCT/JP2018/023388, filed June 20, 2018, and claims priority to Japanese Patent Application No. 2017-219547, filed November 15, 2017.


Withdrawal of Rejections:

	The previous rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Gassel et al., is withdrawn.



New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 as amended recites in relevant part “the suppressing of the effect on the pathogenic microorganism in the step (C) means that a recovery rate of viable microorganisms is 50% or more on average for main 19 genera of the pathogenic microorganisms responsible for sepsis” (emphasis added).  This claim is indefinite, because it is unclear what species are included and excluded in the limitation the “main 19 genera of the pathogenic microorganisms responsible for sepsis.”  While Fig. 9 showing Table 1 recites 19 bacterial species, it is unclear if these species are the only species intended to be encompassed within this claim.  It is suggested that the 19 species intended to be encompassed by this claim each be recited. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gassel et al. (WO 2017/042819; Published 16 March 2017 – Previously Presented), and further in view of Fleming et al. (US 2011/0076706, Published 2011).  
With regard to claims 1 and 5, Gassel et al. teach a method for isolating pathogenic microorganisms in a blood sample containing higher eukaryotic cells, where the microorganisms remain intact for further analysis (Abs.; p. 3, Line 15-17, p. 11, Line 3-5), which is pretreating a blood sample for further analysis.  The sample may be contacted with a protease (p. 18, Line 4-11), which would provide for digesting cell membrane proteins of platelets.  Additionally, the sample may be contacted with a solution containing magnesium chloride or potassium chloride (p. 10, Line 22-25), which is a hypotonic solution having an osmotic pressure lower than a blood osmotic pressure, and would provide for swelling the platelets.  Further, the sample may be contacted with an anionic detergent solution (p. 10, Line 12), which provides for disruption of cell membranes of the platelets.  The anionic detergent solution includes Tween-20, Tween-40, Tween-60, Tween-80, Nonidet-P40, Deoxycholate, Brijj, Igepal, Triton, Octyl-beta-Glucoside, 
As Gassel et al. teach the use of an anionic detergent solution as claimed, and as the anionic detergent solution cannot be separated from its properties, the conditions utilized by Gassel et al. during the step of utilizing the anionic detergent solution necessarily suppress an effect of the detergent on the microorganisms, including providing a recovery rate of viable microorganisms that is 50% or more on average for main 19 genera of the pathogenic microorganism responsible for sepsis.  
The method as taught by Gassel et al. includes collecting a blood sample, and centrifuging the blood sample prior to the addition of any lysis agents to precipitate the majority of the microbial cells, and facilitate removing at least a portion of the supernatant containing higher eukaryotic proteins (Abs.; p. 9, Line 26-30; p. 11, Line 16-17).  However, Gassel et al. do not specifically teach preparing a pellet of platelets and the pathogenic microorganism from the blood sample, or that the further analysis performed after pretreatment is measurement of ATP.
Fleming et al. teach a method of treating a blood sample for measuring ATP of a pathogenic microorganism in blood (Abs.; Para. 16).  The method includes preparing a pellet that contains the microorganism and other components from a blood sample, including platelets, and then performing selective lysis of the sample to lyse non-microbial cells (para. 67, p. 7, Line 1-5; Para. 81, line 1-5).  Selective lysis of non-microbial cells includes the use of non-ionic detergents, such as Triton X-100, and hypotonic solutions, such as RIPA (Para. 61).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Gassel et al. and Fleming et al., because both teach a method for isolating pathogenic microorganisms in a blood sample containing eukaryotic cells, where the microorganisms remain intact for further analysis, and where selective lysis is achieved using non-ionic detergents, such as 
With regard to claim 2, Gassel et al. teach that the taught agents may be added to the sample sequentially or simultaneously (p. 10, 33-34).  As such, an ordinary artisan would have been motivated to perform the steps of the method either sequentially or simultaneously.  
With regard to claim 4, Gassel et al. teach that the protease used in the method can be Proteinase K (p. 17, Line 32 to p. 18, Line 3), wherein Proteinase K is a protease originating from the fungus Engyodontium album (see Art of Record: Wikipedia), which is a microorganism.  

Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections that address the amendments have been set forth above. 
Conclusion

	No claims are allowable.

Previously Presented Art of Record:
Wikipedia, Proteinase K, Accessed 9/10/21, Available online at: en.wikipedia.org/wiki/ Proteinase_K (Proteinase K is a protease originating from the fungus Engyodontium album).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653